UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AFTERMASTER, INC. (FORMERLY STUDIO ONE MEDIA, INC.) (Name of Small Business Issuer as specific in its Charter) DELAWARE 23-2517953 (State or other jurisdiction of (IRS Employer Incorporation or organization) Identification No.) 6671 Sunset Blvd., Suite 1520 Hollywood, CA 90028 (Address of Principal Executive Offices) (Zip Code) (310) 657-4886 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No x Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o 1 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of September 28, 2015, the number of shares of Registrant’s Common Stock outstanding was 95,589,701. DOCUMENTS INCORPORATED BY REFERENCE 2 AFTERMASTER, INC. (FORMERLY STUDIO ONE MEDIA, INC.) FORM10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2015 INDEX PARTI Page Item 1. Business 5 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 20 Item 9A(T). Controls and Procedures 20 Item 9B. Other Information 21 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11. ExecutiveCompensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accounting Fees and Services 28 PARTIV Item 15. Exhibits, Financial Statement Schedules 29 3 FORWARD-LOOKING AND CAUTIONARY STATEMENTS This Annual Report (the “Report”) includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934, as amended, and as contemplated under the Private Securities Litigation Reform Act of 1995.These forward-looking statements may relate to such matters asthe Company’s (and its subsidiaries) business strategies, continued growth in the Company’s markets, projections, and anticipated trends in the Company’s business and the industry in which it operates anticipated financial performance, future revenues or earnings, business prospects, projected ventures, new products and services, anticipated market performance and similar matters.All statements herein contained in this Report, other than statements of historical fact, are forward-looking statements. When used in this Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” “budget,” “budgeted,” “believe,” “will,” “intends,” “seeks,” “goals,” “forecast,” and similar words and expressions are intended to identify forward-looking statements regarding events, conditions, and financial trends that may affect our future plans of operations, business strategy, operating results, and financial position. These forward-looking statements are based largely on the Company’s expectations and are subject to a number of risks and uncertainties, certain of which are beyond the Company’s control.We caution our readers that a variety of factors could cause our actual results to differ materially from the anticipated results or other matters expressed in the forward looking statements, including those factors described under “Risk Factors” and elsewhere herein.In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this Report will in fact transpire or prove to be accurate.These risks and uncertainties, many of which are beyond our control, include: · the sufficiency of existing capital resources and our ability to raise additional capital to fund cash requirements for future operations; · uncertainties involved in growth and growth rate of our operations, business, revenues, operating margins, costs, expenses and acceptance of any products or services; · uncertainties involved in growth and growth rate of our operations, business, revenues, operating margins, costs, expenses and acceptance of any products or services; · volatility of the stock market, particularly within the technology sector; · our dilution related to all equity grants to employees and non-employees; · that we will continue to make significant capital expenditure investments; · that we will continue to make investments and acquisitions; · the sufficiency of our existing cash and cash generated from operations; · the increase of sales and marketing and general and administrative expenses in the future; · the growth in advertising revenues from our websites and studios will be achievable and sustainable; · that seasonal fluctuations in Internet usage and traditional advertising seasonality are likely to affect our business; and · general economic conditions. Although we believe the expectations reflected in these forward-looking statements are reasonable, such expectations cannot guarantee future results, levels of activity, performance or achievements.We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report. All references in this report to “we,” “our,” “us,” the “Company” or “AfterMaster” refer to AfterMaster, Inc., and its subsidiary and predecessors. 4 PART I ITEM 1. DESCRIPTION OF BUSINESS. General Corporate Background We are a Delaware public company traded on the Over-The-Counter Bulletin Board (ticker symbol: SOMD).As of June 30, 2015, there were 95,280,257 shares of Common Stock issued and outstanding.The Company's office and principal place of business, research, recording and mastering studios are located at 6671 Sunset Blvd., Suite 1520, Hollywood, CA 90028, and its telephone number is (310) 657-4886. The Company also has an office at 7650 E. Evans Road, Suite C, Scottsdale, Arizona 85260 USA, and its telephone number is (480) 556-9303. Business AfterMaster, Inc., formerly Studio One Media, Inc.(“the Company") is an audio technology company located in Hollywood, California and Scottsdale, Arizona. The Company's wholly-owned subsidiaries include AfterMaster HD Audio Labs, Inc. and MyStudio, Inc. The Company and its subsidiaries are engaged in the development and commercialization of proprietary (patents issued and pending), leading-edge audio and video technologies for professional and consumer use, including AfterMaster™HD Audio Inc., ProMaster HD™and MyStudio®HD Recording Studios.In addition, the company operates music recording and mastering studios. Summary The year ending June 30, 2015 has been transformative for the Company on many levels. During the year, our proprietary (patents pending) AfterMaster semiconductor chipand accompanying software was completed pursuant toour joint development partnership with On Semiconductor ("ON"). Our new micro-size, low power, high output DSP chip and software will allow the Company and ON to provideaudio solutions for OEM consumer electronics manufacturers worldwide on a competitive basis. Ourmuch awaitedProMasterHD on-line musicmastering product is nowin the final stages of beta testing and will formally launch during the fourth calendar quarter of 2015.ProMasterHD will provide hundreds of millions of independent musicians around the world an easyway to access affordableprofessional music masteringto make their music competitive and radio ready. We also strengthened our executive and ownership group with the addition of Justin Timberlake and Rodney "Darkchild" Jerkins two of the most respected and successful people in the musicindustry.Larry Ryckman, AfterMaster co-founder also joined the Company as President and CEO. Together they round off a world-class team of audio engineers and music industry specialists who represent one of the most formidable groups ever assembled in the audio technology industry. During the year we also designed and successfully tested the first of our new AfterMaster branded consumer electronics products, which will be launching during the fourth calendar quarter of this year. Our financial results reflectour best year on record with gains in a majority of our key financial sectors. AfterMaster HD Audio AfterMaster technology was created and developed pursuant to a multi-year, multi-million dollar development effort to make all digital audio sound substantially better.The Company's AfterMaster Audio Labs team is comprised of a unique group of award-winning leaders in music, technology and audio engineering including Rodney Jerkins, Larry Ryckman, Justin Timberlake, Paul Wolff and Shelly Yakus. www.AfterMasterHD.com/team. AfterMaster is an internally-developed, proprietary (patents-pending) mastering, remastering and audio processing technology which makes any audio source soundsignificantly louder, fuller, deeper and clearer. AfterMaster is a groundbreaking technology which eliminates the weaknesses found in other audio enhancement and processing technologies while offering a much superior audio experience. We believe that our AfterMaster audio technology is one of the most significant breakthroughs in digital audio processing technology and has the potential to create significant revenues for the Company. The broad commercialization of this technology is a top priority for the Company. 5 As the convergence of features on consumer electronics continues, it is becoming more difficult for leading consumer electronics companies to differentiate their products. We believe that AfterMaster provides a unique and significant competitive advantage for consumer electronics manufacturers by offering their customers a superior audio experience. AfterMaster technology can be incorporated into any audio capable device through the addition of an AfterMaster DSP chip or AfterMaster software. Such uses are intended to include phones (mobile, home, business and VoIP); headphones; televisions; stereo speakers; stereos (home, portable, commercial and automobile); and computers (desktop, laptop and tablets). AfterMaster audio is also the only commercial audio enhancement technology available that is used for professional music mastering because it enhances the entire frequency range without distortion or changing the underlying intent of the music. The technology has been used to master music created by such artists as Lady Gaga, Nick Cannon, Janet Jackson, and many others.Further information on AfterMaster Audio Labs and AfterMaster products can be found atwww.AfterMasterHD.com. Financial highlights The Company saw notable improvements in almost all key financial sectors including an increase in its cash position, increase in assets, decrease of current liabilities, decrease in accounts payable and an increase in revenue. Net cash used in operations increased as the Company continues to ramp up for its product launches. Financial highlights for the year ended June 30, 2015, over the year ended June 30, 2014 include: • Net cash increased to $2,185,702 from $77,876. • Assets increased to $6,817,980 from $385,802. • Accounts payable and other accrued expenses were reduced from $951,563 to $344,451. • Revenues increased 60% to $302,600. • Current liabilities increased to $18,537,235 from $6,686,314. Excluding derivative liabilities and non-cash items, current liabilities were reduced $1,019,394 in 2015 to $5,722,294, as compared to 2014. • Losses including derivative liabilities and non-cash items, increased to $11,244,458 from $5,333,915. Excluding non-cash items, actual net cash used in operating activities increased to $2,808,837 from $1,582,712 reflecting additional costs for upcoming product launches. The substantial increases in debt and losses were due to non-cash derivative liabilities of $12,814,941 and $2,069,699 which added to our debt and losses respectively. The derivative liabilities were created by calculating the share value of warrants, shares or options that were issued above the Company’s authorized capital ceiling of 100 million shares. On August 28, 2015, at a special shareholders meeting, shareholders voted to amend the authorized capital ceiling to 250 million shares which extinguished all of the derivative liabilities including the $12,814,941 in debt and $2,069,699 in losses. The Company has filed the amendment with the State of Delaware and the adjustment will be reflected in the Company’s upcoming quarterly 10-Q filing for the three month period ending September 30, 2015. Name Change On August 28, 2015, at a special meeting of shareholders, shareholders approved to change the Company’s name from Studio one Media, Inc. to AfterMaster, Inc., to better reflect the business of the Company. On September 10, 2015, the Company filed the name change with the State of Delaware and on September 24, 2015, received acceptance of the renewal. The Company has filed the amendment with FINRA and expects the Company’s name and stock symbol to change in the very near future. Changes in Directors and Officers On October 23, 2014, Joe Desiderio resigned as a Director. On July 28, 2015, Kenneth R. Pinckard resigned from his position on the Board and as the Vice President and General Counsel of the Company to pursue other interests and opportunities. 6 On July 28, 2015, the Board appointed David L. Reynolds as a Director and Chairman of the Company’s audit committee.Mr. Reynolds is the Partner-in-Charge of MARCUM LLP’s New Haven, Connecticut Accounting Services Group and also a Partner in the Assurance Services division. Prior to joining the firm in 1984 he was an auditor/investigator for a commodity futures exchange and held various accounting positions.He is licensed in the State of Connecticut as a Certified Public Accountant (CPA) and holds a Certified Fraud Examiner (CFE) designation. On August 28, 2015, Frank Perrotti resigned as Chairman and Director of the Company, Preston Shea resigned as President, Secretary and Director of the Company, and Barry Goldwater resigned as a Director of the Company, all to pursue other business opportunities. On August 28, 2015, the Company’s Board of Directors appointed Lawrence (Larry) Ryckman as a Director, President, Chief Executive Officer (CEO) and Interim Chairman of the Company. Also, on that date, Mirella Chavez, the Company’s CFO was appointed Treasurer and Secretary of the Company. Larry Ryckman, 56, is an award-winning executive with extensive experience in the music, audio and entertainment industries. Mr. Ryckman co-founded AfterMaster Audio Labs, Inc. and MyStudio, Inc., both of which are wholly owned subsidiaries of the Company. Mr. Ryckman has served as President and CEO of both subsidiaries since their inception in in 2009 and 2004 respectively. The Company is currently negotiating a compensation agreement with Mr. Ryckman. Mr. Ryckman will serve as a Director, President, Interim Chairman and CEO until termination or resignation. Mirella Chavez, 30, has been Chief Financial Officer (CFO) of the Company since April 16, 2013. Prior to her appointment as CFO, Ms. Chavez was the Company’s Chief Accountant since October 1, 2006. Ms. Chavez holds a Bachelor of Science in Accounting and a Business, Management and Marketing degree from DeVry University. On September 18, 2015, Mr Robert Kite joined the Board of Directors and as Chairman of the Board. Mr. Kite is a graduate of Southern Methodist University and received a Bachelor of Arts in Business and a Bachelor of Science in Psychology and Political Science. Since 1981, Mr. Kite has served as President and Chief Operating Officer of KFC, Inc., and Managing Partner of KFT, LLP. Holdings in these companies include real estate, stocks and bonds, MRI clinics, residential housing and resort hotels. Mr. Kite has over 35 years of experience investing, consulting, and advising numerous small-cap and micro-cap public companies and has served on numerous Boards. Music Industry Icons Join AfterMaster On November 19, 2014, music and entertainment superstar Justin Timberlake joined the Company as a co-owner and consultant.Mr. Timberlake is an internationally recognized actor, businessman and recording artist who enjoys recognition and credibility with consumers worldwide. The Company believes that Mr. Timberlake's involvement can maximize product value and accelerate the roll out of its audio products. On July 30, 2015, renowned entrepreneur, music mogul and multiple Grammy Award winning producer, Rodney “Darkchild” Jerkins joined the company as a senior member of the executive team. Known around the globe as one of the most influential producers, songwriters and musicians in the history of popular music, Jerkins has worked with the likes of Sam Smith, Rihanna, Lady Gaga, Beyonce, Madonna, Jennifer Lopez, Michael Jackson, Whitney Houston, and many more. ON Semiconductor/AfterMaster Audio Chip In April of 2014, the Company entered into a multi-year joint development and marketing agreement with ON Semiconductor ("ON") of Phoenix, Arizona, to commercialize its technology through audio semiconductor chips. ON is a multi-billion dollar, multi-national semiconductor designer and manufacturer. The agreement calls for ON to implement our AfterMaster technology in a Digital Signal Processor (DSP) semiconductor chip that will be marketed to their current OEM customers, distributors and others. We selected ON for its technical capabilities, sales support and deep customer pool. In conjunction with ON, we have completed the development of an AfterMaster software algorithm that is designedto be used in semiconductor chips or as a standalone software product. We believe the sound quality from our algorithm provides a superior audio experience relative to other products on the market. On April 29, 2015, ON and the Company announced the completion of an AfterMaster encoded semiconductor chip based on the ON BelaSigna 300 DSP chip. Now branded the BelaSigna 300 AM chip, it is one of the smallest, high power/low voltage DSP chips available. It is small enough to fit into a hearing aid but equally effective in any size device with audio capability. 7 Since entering into the agreement, both the Company and ON have identified a large number of prospective customers that will be key targets for this new and unprecedented technology.The algorithm and chips allow consumer product manufacturers an opportunity to offer a significantly improved and differential audio experience in their products without having to significantly change hardware and form factor designs.Through the combined relationships of the Company and ON, we hope to generate significant revenues for both parties through the sale of the ON/AfterMaster chips and software licensing. In September 2015, ON officially launched a broad sales effort to market AfterMaster/ON audio chips. AfterMaster Consumer Hardware Products The Company intends to complement its ON/AfterMaster DSP chips, ProMasterHD service and the licensing of its AfterMaster software with the design, manufacturing and marketing of unique consumer electronics hardware products branded as AfterMaster products.The prototypes for its first consumer electronic hardware product was completed in the second quarter of 2015 and will be unveiled in the fourth calendar quarter of 2015. ProMasterHD ProMaster HD is an online music mastering, streaming, and storage service designed for independent artists which utilizes proprietary audio technologies developed by AfterMaster. ProMaster HD will master a user’s uploaded music and allow them to compare up to 90 seconds of their original to the newly mastered songs so they can make a decision to purchase. Tens of millions of songs are produced, distributed, played on the Internet each month around the world by independent artists. However, many of these artists lack the financial and technical means to master, or “finish” their composition, as a professional mastering session can cost over $500 per song. Now, with the ProMaster online platform, musicians can transmit their music directly to the ProMaster HDwebsite, where it can be masteredwith AfterMaster Technology for $34.99 per song. ProMaster creates a compelling offering for those seeking to significantly enhance the quality of their music for personal use, or with intent to showcase their music in hopes of advancing their career aspirations. Based on the enormous addressable market for this product, we believe that ProMaster has the potential to generate significant revenues for the Company. ProMasterHD.com wasreleased in beta in the second quarter of 2015 andwill be finalized and formally launched in the fourth quarter of 2015. Intellectual Property and Licensing The Company has been awarded five patents and six trademarks with numerous others pending. The Company has an aggressive intellectual property strategy to protect the AfterMaster and the related technologies it has developed. We also enter into confidentiality and invention assignment agreements with our employees and consultants and confidentiality agreements with third parties, and we rigorously control access to proprietary technology. On September30th, 2014, the Company entered into a licensing and option term sheet for the licensing of its MyStudio related Intellectual Property for a total consideration of $1,250,000 in cash and $300,000 in stock of bBooth, Inc., payable over 18 months. To date, the Company has received $200,000 and has been issued 600,000 shares of bBooth currently valued at $1,800,000. The agreement also provides an option to purchase certain studio assets in the future. bBooth is a Los Angeles-based public company which intends to install interactive recording booths in the U.S. and internationally. Advisory Board Recognizing the significance of our technologies, we have been able to attract leading music and entertainment executives to our Advisory Board. The Advisory Board is an important resource for the Company in terms of thought leadership and strategic introductions. This distinguished groupincludes: · Bret Zahn - Executive with ON Semiconductor, a nearly $3 billion semiconductor company; formerly held senior roles with Lifelock, Hypercom, ChipPAC and Amkor. · Ted Field - Chairman & CEO of Radar Pictures (over 60 motion pictures generating over $7 billion in gross revenues); co-founder of Interscope Records; former owner of Panavision. · Paul Fisher - Internationally recognized modeling agent; CEO of The Network. · Gary Goldstein – Prominent film producer of movies which have grossed over $1 billion including Pretty Woman, Under Seige and Mothman Prophecies. · Jason Flom - Former CEO of Atlantic Records, Virgin Music, Capitol Music Group and Lava Records. · Sheila Jaffe - Emmy Award winning casting director; Jaffe Casting; casting for notable shows as Entourage, The Sopranos, Ballers, Ted 1 and 2 and Rocky Balboa. · Richard Perry - World renown record producer and winner of seven Grammy Awards; clients include Barbra Streisand and Cher. · Diane Warren - Considered to be the world's most prolific songwriter; Golden Globe and Grammy Award winner. · Charlie Weber - Former CEO of Lucas Films; former COO of Embassy Communications. 8 Employees As of June 30, 2015 we employed ten full-time and one part-time employees.We expect to seek additional employees in the next year to handle anticipated potential growth. We believe that our relationship with our employees is good.None of our employees are members of any union nor have they entered into any collective bargaining agreements. Facilities We lease offices in Hollywood, California for corporate, research, engineering and mastering services. The lease expires on December 31, 2017.The total lease expense for the facility is approximately $8,670 per month, and the total remaining obligations under these leases at June 30, 2015 were approximately $271,800 Pursuant to a lease originally dated January, 2006, we currently occupy approximately 11,800 square feet of office and warehouse space located at 7650 E. Evans Rd., Suite C, Scottsdale, Arizona on a month-by month basis.The total lease expense is approximately $9,609 per month, payable in cash and Common Stock of the Company. ITEM 1A.RISK FACTORS. You should carefully consider the risk factors and other uncertainties set forth below and all other information contained in this Report, as well as the public disclosure documents incorporated by reference herein.If any of the events contemplated by the following risks actually occurs, then our business, financial condition, or results of operations could be materially adversely affected. As a result, the trading price of our Common Stock could decline, and you may lose all or part of your investment. The risks and uncertainties below are not the only risks facing our company.Additional risks and uncertainties, including those that are not yet identified or that we currently believe are immaterial, may also adversely affect our business, financial condition or operating results. History of Operations and Dependence on Future Developments. We are dependent upon our management, certain shareholders and investors for fundraising.We expect additional operating losses will occur until revenues are sufficient to offset our costs for marketing, sales, general and administrative and product and services development.We are subject to all of the risks inherent in establishing an early stage business enterprise.Since we have limited operations, there can be no assurance that our business plan will be successful.The potential for our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered with an early stage business and the competitive environment in which we will operate.A prospective investor should be aware that if we are not successful in achieving our goals and achieving profitability, any money invested in us will likely be lost.Our management team believes that our potential near-term success depends on our success in, manufacturing, marketing and selling our products and services.As an early stage company, we are particularly susceptible to the risks and uncertainties described herein, and we will be more likely to incur the expenses associated with addressing them.Our business and prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in early stages of development.These risks are particularly severe among companies in new markets, such as those markets in which we expect we will operate.Accordingly, shareholders will bear the risk of loss of their entire investment in our shares. New Business Model. We have a relatively new business model in an emerging and rapidly evolving market.Accordingly, this makes it difficult to evaluate our future prospects and may increase the risk that we will not continue or be successful.We will encounter risks and difficulties as a company operating in a new and rapidly evolving market.We may not be able to successfully address these risks and difficulties, which could materially harm our business and operating results. Limited Capital and Need for Additional Financing. The funds currently available to us are inadequate to fully implement our business plan.Until we have achieved revenues sufficient for us to break-even, we will not be a self-sustaining entity, which could adversely impact our ability to be competitive in the areas in which do and intend to operate. We require additional funding for continued operations and will therefore be dependent upon our ability to raise additional funds through bank borrowing, equity or debt financing or asset sales. We expect to access the public and private equity and/or debt markets periodically to obtain the funds we need to support our operations and continued growth.There is no assurance that we will be able to obtain additional funding when needed, or that such funding, if available, can be obtained on terms acceptable to us. If we require, but are unable to obtain, additional financing in the future on acceptable terms, or at all, we will not be able to continue our business strategy, respond to changing business or economic conditions, withstand adverse operating results or compete effectively.If we cannot obtain needed funds, we may be forced to curtail, in whole or in part, or cease its activities altogether. When additional shares are issued to obtain financing, current shareholders will suffer a dilutive effect on their percentage of stock ownership. We require substantial capital to manufacture our recording studios.Although we intend to engage in subsequent debt and equity offerings of our securities to raise additional working capital for operations, studio manufacturing and the AfterMaster operations, we have no firm commitments for any additional funding, either debt or equity, at the present time.Insufficient financial resources may require us to delay or eliminate all or some of our sales and marketing efforts to generate revenues for both MyStudio and AfterMaster, which could have a material adverse effect on our business, financial condition and results of operations.There is no certainty that our expenditures will result in a profitable business as proposed. 9 Lack of Diversification. Our size makes it unlikely that we will be able to commit our funds to diversify the business until we have a proven track record, and we may not be able to achieve the same level of diversification as larger entities engaged in this type of business. Competition. Based on feedback from executives within the music industry, we have not been made aware of any significant competitors offering an audio enhancement technology of the same quality level as AfterMaster. While the technologies surrounding AfterMaster and ProMaster HD are cutting edge and unique, we believe there are other factors that will separate us from competitors. We have embarked on an aggressive intellectual property protection program which we believe will be significant barriers to market entry to potential competitors for our current product offerings. In addition, we employ individuals who have long standing relationships and expertise in various segments of the entertainment, marketing, finance and communications industries, which we expect will help facilitate the negotiation of favorable partnerships, sponsorships and industry support for AfterMaster and ProMaster HD. Nonetheless, many potential competitors have greater name recognition, industry contacts and more extensive customer bases that could be leveraged to accelerate their competitive activity.Moreover, potential competitors may establish future cooperative relationships among themselves and with third parties to enhance their products and services in this market space in which we propose to operate.Consequently, competitors or alliances may emerge and rapidly acquire significant market share.We cannot assure you that we will be able to compete effectively with any competitor should they arise or that the competitive pressures faced by us will not harm our business. Such intense competition will limit our opportunities and have a materially adverse effect on our profitability or viability. Performance - Market Acceptance. The quality of our products, services, its marketing and sales ability, and the quality and abilities of our personnel are among the operational keys to our success.We are heavily dependent upon successfully completing our product development, gaining market acceptance and subsequently recruiting and training a successful sales and marketing force.There can be no assurance that we will be successful in attracting, training or retaining the key personnel required to execute the business plan.Also, there can be no assurance that we can complete development of new technologies so that other companies possessing greater resources will not surpass it.There can be no assurance that we can achieve our planned levels of performance.If we are unsuccessful in these areas, it could have a material adverse effect on our business, results of operations, financial condition and forecasted financial results.The entertainment industry may resist our business plan and refuse to participate in contests and other sponsorship events. In that case we would be forced to fund and sponsor its own contests which would affect operating capital, liquidity and revenues.The music industry may also resist the adoption of our AfterMaster technology for new and catalogue releases. Dependence on Intellectual Property - Design and Proprietary Rights. Our success and ability to compete depends to a degree on our intellectual property.We will rely on copyright, trademark and patent filings as well as confidentiality arrangements, to protect our intellectual property locally and internationally.Studio One and its subsidiaries have filed numerous patent applications relating to MyStudio, AfterMaster and related technologies and processes, and while we believe the technologies, methods and processes merit patent protection, there is no assurance that any patent will be issued.If circumstances make it impossible to try to adequately protect our intellectual property, that intellectual property could be used by others without our consent and there could be material adverse consequences to us. We have filed several trademark applications and have received Notices of Allowance on four of those applications. Effective protection may not be available for our service marks. Although we plan to continue to register our service marks in the United States and in countries in which we do business or expect to do business, we cannot assure you that we will be able to secure significant protection for these marks. Our competitors, if any exist, or others may adopt product or service names similar to ours, thereby impeding our ability to build brand identity and possibly leading to client confusion. If circumstances make it impossible to adequately protect the name and brand, this could seriously harm our business. 10 Some of Our Markets are Cyclical. Some of our markets are cyclical, and a decline in any of these markets could have a material adverse effect on our operating performance.Our business is cyclical and dependent on consumer and business spending and is therefore impacted by the strength of the economy generally, interest rates, and other factors, including national, regional and local slowdowns in economic activity and job markets, which can result in a general decrease in product demand from professional contractors and specialty distributors.For example, a slowdown in economic activity that results in less discretionary income for entertainmentand music can have an adverse effect on the demand for some or all of our products.In addition, unforeseen events, such as terrorist attacks or armed hostilities, could negatively affect our industry or the industries in which our customers operate, resulting in a material adverse effect on our business, results of operations and financial condition. Dependency on Foreign Components for our Products. We do and expect to continue sourcing components for our products from both inside and outside of the United States, which may present additional risks to our business. International sourcing of components subject to various risks, including political, religious and economic instability, local labor market conditions, the imposition of foreign tariffs and other trade restrictions, the impact of foreign government regulations, and the effects of income and withholding tax, governmental expropriation, and differences in business practices. We may incur increased costs and experience delays or disruptions in product deliveries and payments in connection with component manufacturers, thus causing a potential loss of revenues. Unfavorable changes in the political, regulatory, and business climate could have a material adverse effect on our financial condition, results of operations, and cash flows. Exposure to Product Liability Lawsuits. Our results of operations may be negatively impacted by product liability lawsuits. While we expect to maintain what we believe to be suitable product liability insurance once we have commenced operations of services with the general public, we cannot assure you that we will be able to maintain this insurance on acceptable terms or that this insurance will provide adequate protection against potential liabilities.A series of successful claims against us could materially and adversely affect our reputation and our financial condition, results of operations, and cash flows. Dependency on Key Suppliers and Product Availability. Loss of key suppliers, lack of product availability or loss of delivery sources could delay product development, manufacturing and decrease sales and earningsof our consumer electronics products.While in many instances we have agreements, including supply agreements, with our suppliers, these agreements are generally terminable by either party on limited notice.The loss of, or a substantial decrease in the availability of, products from certain of our suppliers, or the loss of key supplier agreements, could have a material adverse effect on our consumer products business, results of operations and financial condition.In addition, supply interruptions could arise from shortages of raw materials, labor disputes or weather conditions affecting products or shipments, transportation disruptions or other factors beyond our control. Dependence on Intellectual Property - Design and Proprietary Rights. Our success and ability to compete depends to a degree on our intellectual property.We will rely on copyright, trademark and patent filings as well as confidentiality arrangements, to protect our intellectual property locally and internationally.The Company and its subsidiaries have filed numerous patent applications relating to AfterMasterand other audio and video technologies and processes, and while we believe the technologies, methods and processes merit patent protection, there is no assurance that any patent will be issued.If circumstances make it impossible to try to adequately protect our intellectual property, that intellectual property could be used by others without our consent and there could be material adverse consequences to us. We have filed numerous patents and have received allowance for five of them. We have filed numerous trademark applications and have received Notices of Allowance on four of those applications. Effective protection may not be available for our service marks. Although we plan to continue to register our service marks in the United States and in countries in which we do business or expect to do business, we cannot assure you that we will be able to secure significant protection for these marks. Our competitors, if any exist, or others may adopt product or service names similar to ours, thereby impeding our ability to build brand identity and possibly leading to client confusion. If circumstances make it impossible to adequately protect the name and brand, this could seriously harm our business. Fluctuations in Cost of Raw Materials. Our results of operations could be adversely affected by fluctuations in the cost of raw materials.The manufacturing process is subject to world commodity pricing for some of the raw materials used in the manufacture of our consumer electronics products.Such raw materials are often subject to price fluctuations, frequently due to factors beyond our control, including changes in supply and demand, general U.S. and international economic conditions, labor costs, competition, and government regulation.Inflationary and other increases in the costs of raw materials have occurred in the past and may recur in the future.Any significant increase in the cost of raw materials could reduce our profitability and have a material adverse effect on our business, results of operations and financial condition. 11 Regulatory Factors. Our business model includes a component involving the Internet.As such, we are subject to a number of foreign and domestic laws and regulations that effect business on the Internet.We must contend with laws and regulations relating to user privacy, freedom of expression, content, advertising, information security and intellectual property rights of others.Possible future consumer legislation, regulations and actions could cause additional expense, capital expenditures, restrictions and delays in the activities undertaken in connection with our business, the extent of which cannot be predicted. The exact effect of such legislation cannot be predicted until it is proposed. Terms of subsequent financings may adversely impact your investment.We will engage in common equity, debt, and/or preferred stock financings in the future.Your rights and the value of your investment in Preferred or Common Stock could be reduced.Interest on debt securities could increase costs and negatively impacts operating results. Shares of our Preferred Stock may be issued in series from time to time with such designations, rights, preferences, and limitations as needed to raise capital. The terms of Preferred stock could be more advantageous to those investors than to the holders of Common Stock. In addition, if we need to raise more equity capital from the sale of common or preferred stock, institutional or other investors may negotiate terms at least as, and possibly more, favorable than the terms of your investment. Shares of Common Stock which we sell could be sold into the market, which could adversely affect the market price. Rapid Technological Change. The industries in which we operate are characterized by rapid technological change that requires us to implement new technologies on an ongoing basis.Our future will depend upon our ability to successfully implement new technologies in a rapidly changing technological environment.We will likely require additional capital to develop new technologies to meet changing customer demands.Moreover, expenditures for technology and product development are generally made before the commercial viability for such developments can be assured.As a result, we cannot assure that we will successfully implement new technologies, that any implementations will be well received by customers, or that we will realize a return on the capital expended to develop such technology. Effect of Fluctuations in Operations on the Price of Common Stock. Our future operating results may fluctuate and cause the price of our Common Stock to decline, which could result in substantial losses for investors. Our limited operating history makes it difficult to predict accurately our future operations.We expect that our operating results will fluctuate significantly from quarter to quarter, due to a variety of factors, many of which are beyond our control.If our operating results fall below the expectations of investors or securities analysts, the price of our Common Stock could decline significantly.The factors that could cause our operating results to fluctuate include, but are not limited to: ● Ability to broadly commercialize and expand AfterMaster and/or ProMaster HD ● Changes in entertainment technology; ● Availability and cost of technology and marketing personnel; ● Our ability to establish and maintain key relationships with industry partners; ● The amount and timing of operating costs and capital expenditures relating to maintaining our business, operations, and infrastructure; and ● General economic conditions and economic conditions specific to the entertainment industry. These and other external factors have caused and may continue to cause the market price and demand for our Common Stock to fluctuate substantially, which may limit or prevent investors from readily selling their shares of Common Stock and may otherwise negatively affect the liquidity of our Common Stock. In the past, securities class action litigation has often been brought against companies following periods of volatility in the market price of their securities.If securities class action litigation were to be brought against us, it could result in substantial costs and a diversion of our management’s attention and resources, which could hurt our business. Our Common Stock is Subject to Penny Stock Regulations. Our Common Stock is subject to regulations of the SEC relating to the market for penny stocks.These regulations generally require that a disclosure schedule explaining the penny stock market and the risks associated therewith be delivered to purchasers of penny stocks and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors.The regulations applicable to penny stocks may severely affect the market liquidity for our Common Stock and could limit your ability to sell your securities in the secondary market. 12 Uncertainty as a Going Concern. Our future existence remains uncertain and the report of our independent auditors on our financial statements for the year ended June 30, 2015 includes an explanatory paragraph relating to our ability to continue as a going concern.We have suffered substantial losses from operations and require additional financing.Ultimately we need to generate additional revenues and attain profitable operations.These factors raise substantial doubt about our ability to continue as a going concern. There can be no assurance that we will be able to develop commercially viable products or an effective marketing system. Even if we are able to develop commercially viable products, there is no assurance that we will be able to attain profitable operations. Dilution; Dilutive Effect of Future Transactions. As of June 30, 2015, we had 95,280,257 shares of Common Stock, $0.001 par value, issued and outstanding. We had options outstanding that would permit, if exercised, the issuance of 25,000 additional shares of common stock at an exercise price of $0.15. We may also issue further shares to certain of our management, directors, officers, employees and consultants in the immediate future.We also had 1,140,044 shares of various classes of Convertible Preferred Stock outstanding, which can be converted to 1,247,092 shares of Common Stock.We had outstanding convertible debt with a face value of $4,497,400,which can be converted into approximately 11,923,792 shares of Common Stock. In addition, we had warrants outstanding that would permit, if exercised, the issuance of 22,554,165 additional shares of Common Stock at an average exercise price of $0.44.Issuing additional shares will result in further dilution to existing shareholders, which could be significant; meaning your percentage ownership of any such merged entity will be significantly less than your percentage ownership in us. If we issue additional shares either outright or through any future options or warrants programs or requires additional financing, further dilution in value and in the percentage ownership represented by the purchaser’s investment will occur. Restrictions on Transfer - No Public Market for Preferred Shares or Restricted Common Shares. Our shares of Common Stock are traded on the Over-The-Counter Bulletin Board System (OTCQB) under the ticker symbol SOMD.However, for shares that have been issued and are restricted pursuant to SEC Rule 144 of the Securities Act of 1933 (the “Act”), there is presently no public or private market for such shares.Such shares may only be offered or sold pursuant to registration under or an exemption from the Act and have not been registered under the Act, as amended, or any State securities laws and would be issued under Section 4(2) of the Act and Rule 506 of Regulation D promulgated under the Act. Expect to Incur Losses for the Foreseeable Future. We expect to incur losses for the foreseeable future and we may never become profitable.Our business model requires that we obtain revenues from our online music mastering service, ProMaster HD, or by licensing our AfterMaster HD audio and selling AfterMaster HD chip proprietary technology to consumer device manufacturers.There are no assurances that significant revenues from ProMaster and/or AfterMaster necessary for the Company to become break-even will occur. We expect our expenses to increase significantly as we continue to develop the infrastructure necessary to fully implement our business strategy.Our expenses will continue to increase as we: hire additional employees; implement our marketing plans; pursue further research and development; expand our information technology systems; and lease and purchase more space to accommodate our operations. Costs associated with designing, developing, manufacturing, marketing and developing the infrastructure we will need to support our customers will depend upon many factors, including the growth-rate of our online user base and the amount of engineering expertise needed to maintain and build our IP portfolio.Therefore, we cannot now determine the amount by which our expenses will increase as we grow. Possible Claims That the Company Has Violated Intellectual Property Rights of Others. We are not subject to any dispute, claim or lawsuit or threatened lawsuit alleging the violation of intellectual property rights of a third party.We believe AfterMaster and ProMaster HD are not in violation of any patents claimed by others.To the extent that the Company is ever alleged to have violated a patent or other intellectual property right of a third party, it may be prevented from operating its business as planned, and it may be required to pay damages, to obtain a license, if available, to use the patent or other right or to use a non-infringing method, if possible, to accomplish its objectives. Any of these claims, with or without merit, could subject us to costly litigation and the diversion of our technical and management personnel. If we incur costly litigation and our personnel are not effectively deployed, the expenses and losses incurred will increase, and our profits, if any, will decrease. Business Plans and Operational Structure May Change. We continually analyze our business plans and operations in light of market conditions and developments.As a result of our ongoing analyses, we may decide to make substantial changes in our business plan and organization.In the future, as we continue our internal analyses and as market conditions and our available capital change, we may decide to make organizational changes and/or alter some or all of our overall business plans. 13 Reliance on Management. We believe that our present management has the experience and ability to successfully implement our business plans for the foreseeable future.However, it is likely that we will continue to add to our management and therefore will recruit additional persons to key management positions in the future.Should we be unsuccessful in recruiting persons to fill the key positions or in the event any of these individuals should cease to be affiliated with us for any reason before qualified replacements can be hired, there could be material adverse effects on our business and prospects.Each officer, director, and other key personnel has or will have an employment agreement with us which will contain provisions dealing with confidentiality of trade secrets, ownership of patents, copyrights and other work product, and non-competition. Nonetheless, there can be no assurance that these personnel will remain employed for the entire duration of the respective terms of such agreements or that any employee will not breach covenants and obligations owed to us.In addition, all management decisions will be made exclusively by our officers and directors.Investors will only have rights associated with minority ownership interest rights to make decisions that affect the Company.Our success, to a large extent, will depend on the quality of our directors, officers and senior management. Inability to Attract and Retain Qualified Personnel. Our future success depends in significant part on its ability to attract and retain key management, technical and marketing personnel.Competition for highly qualified professional, technical, business development, and management and marketing personnel is intense.We may experience difficulty in attracting new personnel, may not be able to hire the necessary personnel to implement our business strategy, or we may need to pay higher compensation for employees than we currently expect.A shortage in the availability of required personnel could limit our ability to grow.We cannot assure you that we will succeed in attracting and retaining the personnel we need to grow. Inability to Manage Rapid Growth. We expect to grow rapidly.Rapid growth often places considerable operational, managerial and financial strain on a business.To successfully manage rapid growth, we must accurately project its rate of growth and: ● Rapidly improve, upgrade and expand our business infrastructure; ● Deliver our product and services on a timely basis; ● Maintain levels of service expected by clients and customers; ● Maintain appropriate levels of staffing; ● Maintain adequate levels of liquidity; and ● Expand and upgrade our technology, transaction processing systems and network hardware or software or find third parties to provide these services. Our business will suffer if we are unable to successfully manage our growth. Dividend Policy. There can be no assurance that our operations will result in future significant revenues or any level of profitability.We have not, and do not, anticipate paying cash dividends on our Common Stock in the foreseeable future.We plan to retain all future earnings and cash flows, if any, to finance our operations and for general corporate purposes.Any future determination as to the payment of cash dividends will be at our Board of Directors’ discretion and will depend on our financial condition, operating results, current and anticipated cash needs, plans for expansion and other factors that our Board of Directors considers relevant. Conflicts of Interest. Existing and future officers and directors may have other interests to which they devote time, either individually or through partnerships and corporations in which they have an interest, hold an office, or serve on boards of directors, and each may continue to do so.As a result, certain conflicts of interest may exist between the Company and its officers and/or directors that may not be susceptible to resolution.All potential conflicts of interest will be resolved only through exercise by the directors of such judgment as is consistent with their fiduciary duties to the Company, and it is the intention of management to minimize any potential conflicts of interest. Loss of Services of Key Members of Our Senior Management Team. Our future success depends in a large part upon the continued services of key members of our senior management team. These persons are critical to the overall management of AfterMaster as well as the development of our technology, our culture and our strategic direction.We do not maintain any key-person life insurance policies.The loss of any of our management or key personnel could seriously harm our business. 14 ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2. DESCRIPTION OF PROPERTIES. We lease offices in Hollywood, California for corporate, research, engineering and mastering services. The lease expires on December 31, 2017.The total lease expense for the facility is approximately $8,670 per month, and the total remaining obligations under these leases at June 30, 2015 were approximately $260,100. Pursuant to a lease originally dated January, 2006, we currently occupy approximately 11,800 square feet of office and warehouse space located at 7650 E. Evans Rd., Suite C, Scottsdale, Arizona on a month-by month basis.The total lease expense is approximately $9,609 per month, payable in cash and Common Stock of the Company. ITEM 3. LEGAL PROCEEDINGS. The Company may become involved in certain legal proceedings and claims which arise in the normal course of business. The Company is not a party to any litigation. To the best of the knowledge of our management, there are no material litigation matters pending or threatened against us. In November 2012, the Companyentered intoa financeagreementtotaling $100,000 by its former CFO.Subsequently, the Company disagreed on the validity and terms of the agreement.The Lender filed suit in the state court in Dade County, Florida, seeking to enforce the agreement.The Company vigorously opposed the litigation and it was settled on for $17,500 on August 6, 2015. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On August 28, 2015, the Company held a special meeting of the shareholders. At the meeting, the shareholders approved (i) an amendment to the Company’s Certificate of Incorporation to increase the Company’s authorized common stock, par value $0.001, from one hundred million (100,000,000) to two hundred and fifty million (250,000,000) shares, (ii) authorizing the Company’s Board of Directors to amend the Company’s Certificate of Incorporation to effect a reverse stock split of the Company’s common stock at the discretion of the Board of Directors, at a ratio of three (3) shares of pre-split common stock into one (1) shares of common stock, and (iii) an amendment to the Company’s Certificate of Incorporation to change the name of the Company from Studio One Media, Inc. to AfterMaster, Inc. The Company has no current plans to reverse stock split its shares. PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market Information AfterMaster’s Common Stock is traded on the Over-The-Counter Bulletin Board System (OTCBB) under the symbol “SOMD”.The following table sets forth the range of high and low bid quotations for each fiscal quarter for the last two fiscal years.These quotations reflect inter-dealer prices without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. For the Fiscal Year Ending on June 30, 2015 High Low Quarter Ended June 30, 2015 Quarter Ended March 31, 2015 Quarter Ended December 31, 2014 Quarter Ended September 30, 2014 For the Fiscal Year Ending on June 30, 2014 High Low Quarter Ended June 30, 2014 Quarter Ended March 31, 2014 Quarter Ended December 31, 2013 Quarter Ended September 30, 2013 15 Stockholders As of June 30, 2015, the number of stockholders of record according to our transfer agent was approximately 502. Because many of our shares are held by brokers and other institutions on behalf of shareholders, we are unable to estimate the total number of stockholders represented by these record holders.Consequently, the actual number of stockholders of record as of the date of this Report was not available. The Company believes, however, that it has approximately 1,500 stockholders in total. Dividends The Company has paid no dividends on its Common Stock since its inception and does not anticipate or contemplate paying cash dividends in the foreseeable future. Pursuant to the terms of our Series A Convertible Preferred Stock, a 5% annual dividend is due and owing. Pursuant to the terms of our Series B Convertible Preferred Stock, an 8% annual dividend is due and owing.Pursuant to the terms of our Series A-1 Senior Convertible Redeemable Preferred Stock, a 6% annual dividend is due and owing.As of June 30, 2015, we had not declared dividends on Series A, Series B or its Series A-1 Preferred Stock.We have, however, for those shares of Series A-1 Preferred Stock that were converted, calculated the dividends through the date of conversion and issued shares of common stock in payment of those dividends.The unpaid cumulative dividends totaled approximant $648,236.See Note 8 of Notes to Consolidated Financial Statements. Supplemental Disclosure of Non-Cash Investing and Financing Activities for Fiscal Years 2015 and 2014 Fiscal Year 2015 During fiscal year ended June 30, 2015, we accepted subscriptions for 12,017,259 shares of unregistered restricted shares of Common Stock at an average price per share of $0.36 for a total of $4,401,632. Fiscal Year 2014 During fiscal year ended June 30, 2014, we accepted subscriptions for 9,591,750 shares of unregistered restricted shares of Common Stock at an average price per share of $0.10 for a total of $966,565. ITEM 6 - SELECTED FINANCIAL DATA. Not required by Form 10-K for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERSATIONS Revenues YearEnded June 30, Session Revenues $ $ AfterMaster Revenues Licensing Revenues - Total Revenues $ $ Our business model currently generates revenues from four primary sources: 1. ProMaster HD online music mastering service designed for independent artists. 2. AfterMaster mastering, remastering and audio processing technology that makes music and other audio files sound significantly louder, fuller and clearer. 3. AfterMaster chip optimizes the sound quality from any device, enhancing its fullness and clarity. 4. AfterMaster Licensing 16 Revenues from AfterMaster Services resulted primarily from audio services provided to producers and artists on a contract basis. This source of revenue is expected to grow in coming years, and the Company is expecting to generate additional revenues from on-line mastering downloads and the development of the AfterMaster software algorithm and chip. AfterMaster Revenue for the fiscal year ended June 30, 2015 increased as compared to the comparable fiscal year ended June 30, 2014 due primarily increase in mastering, remastering of music and licensing. Cost of Revenues YearEnded June 30, Cost of Sales (excluding depreciation and amortization) $ $ Cost of revenues consists primarily of AfterMaster Studio Rent, Consultants, and Internet connectivity and excludes depreciation and amortization on the studios. The decrease in cost of sales for the fiscal year ended June 30, 2015 over the comparable fiscal year is attributable primarily discounting the use of the MyStudio Recording Studio. Other Operating Expenses YearEnded June 30, Depreciation and Amortization Expense $ $ General and Administrative Expenses Total $ $ General and administrative expenses consist primarily of compensation and related costs for our finance, legal, human resources, and information technology personnel; advertising expenses; rent and facilities; and expenses related to the issuance of stock compensation. The overall increase in general and administrative expenses are primarily a result of increase in research development and professional fees related to AfterMaster. Professional fees, travel expenses, and office expenses increased from $746,867, $127,201, and $63,776 during the fiscal year ended June 30, 2015 to $4,787,166, $280,255, and $252,644 and during the fiscal year ended June 30, 2014.The increase in professional fees is primarily attributable to our issuing more Common Stock and warrants to various employees and consultants for services rendered during the year. Other Income and Expenses YearEnded June 30, Interest Expense $ ) $ ) Derivative Expense ) - Change in Fair Value of Derivative ) - Gain (Loss) on Extinguishment of Debt ) Impairment of assets - ) Total $ ) $ ) The other income and expenses during the fiscal year ended June 30, 2015, totaling $4,151,810 of net expenses consisted almost entirely of interest and derivative expense.During the comparable period in 2014, other income and expenses totaled $1,807,610.Interest expense has increased primarily due to non-cash interest expense relating to warrants attached to recent debt issuances, as well as conversion features included in recent convertible debt issuances.These additional borrowings have been used in the development of the AfterMaster HD. 17 Net Income (Loss) YearEnded June 30, Net Income (Loss) $ ) $ ) Due to the Company’s cash position, we use our Common Stock and warrants to pay many employees, vendors and consultants as well as to raise capital through incentives attached to our debt offerings.Once we have raised additional capital from outside sources, as well as generated cash flows from operations, we expect to reduce the use of Common Stock as a significant means of compensation. Under FASB ASC 718, “Accounting for Stock-Based Compensation” and ASC 505-50 “Equity Based Payments to Non-employees”, these non-cash issuances are expensed at the equity instruments fair market value.Absent these large Stock base compensation of $2,527,056 and $1,206,885 for fiscal years ended June 30, 2015 and 2014, our net loss would have been $8,653,262 and $4,127,030 for fiscal years ended June 30, 2015 and 2014, respectively. LIQUIDITY AND CAPITAL RESOURCES The Company had revenues of $302,600 during the fiscal year ended June 30, 2015 as compared to $182,499 in the comparable period in 2014.The Company has incurred losses since inception of $58,165,447.At June 30, 2015, the Company had negative working capital of $13,027,775, which was a decrease in working capital of $6,443,236 from June 30, 2014. The future of the Company as an operating business will depend on its ability to obtain sufficient capital contributions and/or financing as may be required to sustain its operations.Management’s plan to address these issues includes a continued exercise of tight cost controls to conserve cash and obtaining additional debt and/or equity financing. As we continue our activities, we will continue to experience net negative cash flows from operations, pending receipt of significant revenues that generate a positive sales margin. The Company expects that additional operating losses will occur until net margins gained from sales revenue is sufficient to offset the costs incurred for marketing, sales and product development. Until the Company has achieved a sales level sufficient to break even, it will not be self-sustaining or be competitive in the areas in which it intends to operate. In addition, the Company will require substantial additional funds to continue production and installation of the additional studios and to fully implement its marketing plans. As of June 30, 2015, the existing capital and anticipated funds from operations were not sufficient to sustain Company operations or the business plan over the next twelve months.We anticipate substantial increases in our cash requirements which will require additional capital to be generated from the sale of Common Stock, the sale of Preferred Stock, equipment financing, debt financing and bank borrowings, to the extent available, or other forms of financing to the extent necessary to augment our working capital.In the event we cannot obtain the necessary capital to pursue our strategic business plan, we may have to significantly curtail our operations.This would materially impact our ability to continue operations. There is no assurance that the Company will be able to obtain additional funding when needed, or that such funding, if available, can be obtained on terms acceptable to the Company. Recent global events, as well as domestic economic factors, have recently limited the access of many companies to both debt and equity financings. As such, no assurance can be made that financing will be available or available on terms acceptable to the Company, and, if available, it may take either the form of debt or equity. In either case, any financing will have a negative impact on our financial condition and will likely result in an immediate and substantial dilution to our existing stockholders. Although the Company intends to engage in a subsequent equity offering of its securities to raise additional working capital for operations, the Company has no firm commitments for any additional funding, either debt or equity, at the present time. Insufficient financial resources may require the Company to delay or eliminate all or some of its development, marketing and sales plans, which could have a material adverse effect on the Company’s business, financial condition and results of operations. There is no certainty that the expenditures to be made by the Company will result in a profitable business proposed by the Company. 18 CRITICAL ACCOUNTING POLICIES Revenue Recognition The Company applies the provisions of FASB ASC 605, “Revenue Recognition in Financial Statements,” which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC. ASC 605 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue related to goods and services provided when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the fee is fixed or determinable, and (iv) collectability is reasonably assured. The Company's revenues are generated from AfterMaster products and services, and licensing fees.Revenues related to licensing fees generated per a term sheet with bBooth are recorded when payment is received as there is no current executed agreement in place and the term of use is indefinite, pursuant to which bBooth agreed to acquire exclusive rights to license certain technologies, intellectual property, and patents from AfterMaster. Valuation of Long-lived Assets – Long-lived tangible assets and definite-lived intangible assets are reviewed for possible impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. The Company uses an estimate of undiscounted future net cash flows of the assets over the remaining useful lives in determining whether the carrying value of the assets is recoverable. If the carrying values of the assets exceed the expected future cash flows of the assets, the Company recognizes an impairment loss equal to the difference between the carrying values of the assets and their estimated fair values. Impairment of long-lived assets is assessed at the lowest levels for which there are identifiable cash flows that are independent from other groups of assets. The evaluation of long-lived assets requires the Company to use estimates. Stock-based Compensation – The Company follows the provisions of FASB ASC 718, “Share-Based Payment,” which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Equity instruments issued to non-employees for goods or services are accounted for at fair value and are marked to market until service is complete or a performance commitment date is reached, whichever is earlier. The Company uses the Black-Scholes pricing model for determining the fair value of stock-based compensation. The Company also follows the provisions of FASB ASC 505-50, “Equity-Based Payments to Non-Employees,” which addresses the accounting and reporting for both the issuer (that is, the purchaser or grantor) and recipient (that is, the goods or service provider or grantee) for a subset of share-based payment transactions. Convertible Securities and Derivatives – The Company estimates the fair values of the debt and warrants, and allocates the proceeds pro rata based on these values.The allocation of proceeds to the warrants results in the debt instrument being recorded at a discount from the face amount of the debt and the value allocated to the warrant is recorded to additional paid-in capital. When the convertible debt or equity instruments contain embedded derivative instruments that are to be bifurcated and accounted for as liabilities, the total proceeds from the convertible host instruments are first allocated to the bifurcated derivative instruments.The remaining proceeds, if any, are then allocated to the convertible instruments themselves, resulting in those instruments being recorded at a discount from their face value. Derivative Liabilities - The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting. Embedded derivatives are valued separately from the host instrument and are recognized as derivative liabilities in the Company’s balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair value in results of operations during the period of change. The Company has a sequencing policy regarding share settlement wherein instruments with the earliest issuance date would be settled first. The sequencing policy also considers contingently issuable additional shares, such as those issuable upon a stock split, to have an issuance date to coincide with the event giving rise to the additional shares. Using this sequencing policy, all instruments convertible into common stock, including warrants and the conversion feature of notes payable, issued subsequent to August 14 2014 are derivative liabilities. The Company values these convertible notes payable using the multinomial lattice method that values the derivative liability within the notes based on a probability weighted discounted cash flow model. The resulting liability is valued at each reporting date and the change in the liability is reflected as change in derivative liability in the statement of operations. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for smaller reporting companies. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our financial statements as of and for the fiscal year ended June 30, 2015 and June 30, 2014 have been audited to the extent indicated in the report by Sadler, Gibb & Associates , independent certified public accountants, and have been prepared in accordance with generally accepted accounting principles and pursuant to Regulation S-X as promulgated by the SEC. The aforementioned financial statements are presented in a separate section of this Report following Part IV. 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Our Chief Executive Officer, President, and Chief Financial Officer (the “Certifying Officers”) are responsible for establishing and maintaining disclosure controls and procedures for the Company.The Certifying Officers have designed such disclosure controls and procedures to ensure that material information is made known to them, particularly during the period in which this Report was prepared. The Certifying Officers responsible for establishing and maintaining adequate internal control over financial reporting for the Company used the “Internal Control over Financial Reporting Integrated Framework” issued by Committee of Sponsoring Organizations (“COSO”) to conduct an extensive review of the Company’s “disclosure controls and procedures” (as defined in the Exchange Act, Rules 13a-15(e) and 15-d-15(e)) as of the end of each of the periods covered by this Report (the “Evaluation Date”).Based upon that evaluation, the Certifying Officers concluded that, as of June 30, 2015 and June 30, 2014, our disclosure controls and procedures were not effective in ensuring that the information we were required to disclose in reports that we file or submit under the Securities and Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission (“SEC”) rules and forms. The Certifying Officers based their conclusion on the fact that the Company has identified material weaknesses in controls over financial reporting, detailed below.In order to reduce the impact of these weaknesses to an acceptable level, the company has contracted with consultants with expertise in U.S. GAAP and SEC financial reporting standards to review and compile all financial information prior to filing that information with the SEC.However, even with the added expertise of these consultants, we still expect to be deficient in our internal controls over disclosure and procedures until sufficient capital is available to hire the appropriate internal accounting staff and individuals with requisite GAAP and SEC financial reporting knowledge.There have been no significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Management Annual Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company.Management used the “Internal Control over Financial Reporting Integrated Framework” issued by COSO to conduct an extensive review of the Company’s internal controls over financial reporting to make that evaluation.As of June 30, 2015 and June 30, 2014, the Company had identified deficiencies in internal controls that constituted material weaknesses in internal controls. Due to these material weaknesses, management concluded that internal controls over financial reporting as of June 30, 2015 and June 30, 2015 were not effective, based on COSO’s framework. The deficiencies are attributed to the fact that the Company does not have adequate resources to address complex accounting issues, as well as an inadequate number of persons to whom it can segregate accounting tasks within the Company so as to ensure the segregationof duties between those persons who approve and issue payment from those persons who are responsible to record and reconcile such transactions within the Company’s accounting system.These control deficiencies will be monitored and attention will be given to the matter as we continue to accelerate through our current growth stage. Management has concluded that these control deficiencies constitute a material weakness that continued throughout fiscal year 2015.In order to reduce the impact of these weaknesses to an acceptable level, we have contracted with consultants with expertise in U.S. GAAP and SEC financial reporting standards to review and compile all financial information prior to filing that information with the SEC.However, even with the added expertise of these consultants, we still expect to be deficient in our internal controls over disclosure and procedures until sufficient capital is available to hire the appropriate internal accounting staff and individuals with requisite GAAP and SEC financial reporting knowledge.There were no significant changes in our internal control over financial reporting or in other factors that occurred during our most recent fiscal year that have materially affected, or are reasonably likely to materially affect, internal control over financial reporting. This Annual Report does not include attestation reports of the Company’s registered public accounting firms regarding internal controls over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this Annual Report. Changes in Internal Control over Financial Reporting The Board of Directors (the “Board”) of Studio One Media, Inc. (the “Registrant”) received written notice of the resignation, effective July 28, 2015, of Kenneth R. Pinckard from his position on the Board and as the Vice President and General Counsel of the Registrant, including all Board committees and positions with the Registrant’s subsidiaries. 20 On July 27, 2015, the Board appointed David L. Reynolds to its Board of Directors and to the position of Chairman of the Company’s Audit Committee. On August 28, 2015, Frank Perrotti resigned as Chairman and Director of Studio One Media, Inc. (the “Company”), Preston Shea resigned as President, Secretary and Director of the Company, and Barry Goldwater resigned as Director of the Company, all to pursue other business opportunities. The Company thanks Messrs. Mr. Perrotti, Goldwater and Shea for their service to the Company. Mr. Perrotti will serve on the Company’s Advisory Board. Also on August 28, 2015, the Company’s Board of Directors appointed (i) Lawrence Ryckman as President, Chief Executive Officer (CEO), Interim Chairman and Director of the Company. Mr. Ryckman was appointed as a Director to fill one of the vacancies left by the Director resignations described above, and (ii) Mirella Chavez was appointed as Treasurer and Secretary of the Company. On September 23, 2015, Lawrence Ryckman resigned as interim Chairman of the Board of Directors of Studio One Media, Inc. (the “Company”) only. Mr. Ryckman became interim Chairman on August 28, 2015, and upon his resignation from that position, Mr. Ryckman remains President, CEO, and a member of the Board of Directors of the Company. On September 23, 2015, the Company’s Board of Directors of the Company appointed Robert Kite as a member of the Company’s Board of Directors to fill a vacancy on the Board.Mr. Kite was also appointed Chairman of the Board of Directors. Except as set forth above, there were no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION. None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The directors and executive officers of the Company as of June 30, 2015 were as follows: Name Age Position Preston J. Shea 67 Director, President, CEO, Secretary Mirella Chavez 31 CFO,Secretary, Treasurer Kenneth R. Pinckard 69 Director, Legal Counsel Barry M. Goldwater, Jr. 77 Director Frank Perrotti, Jr. 76 Director, Chairman Sheldon Yakus 70 Vice President Matthew R. Long 49 Vice President The directors and officers of our wholly-owned operating subsidiary, MyStudio, Inc., at June 30, 2015 were: Name Age Position Lawrence G. Ryckman 56 Director, President, CEO, Secretary Kenneth R. Pinckard 69 Director, Vice President The directors and officers of our wholly-owned operating subsidiary, AfterMaster HD Audio Labs, Inc., at June 30, 2015 were: Name Age Position Lawrence G. Ryckman 56 Director, President, CEO, Secretary Kenneth R. Pinckard 69 Director, Vice President 21 The directors and senior executive officers of the Company as of filing date of September 28, 2015 were as follows: Name Age Position Lawrence G. Ryckman 56 Director, President, CEO Mirella Chavez 31 CFO,Secretary, Treasurer David L. Reynolds 58 Director, Robert Kite 77 Director, Chairman The directors and officers of our wholly-owned subsidiary, MyStudio, Inc., as of filing date of September 28, 2015 were: Name Age Position Lawrence G. Ryckman 56 Director, President, CEO, Secretary The directors and officers of our wholly-owned operating subsidiary, AfterMaster HD Audio Labs, Inc., as of filing date of September 28, 2015 were: Name Age Position Lawrence G. Ryckman 56 Director, President, CEO, Secretary The significant Employees of the Company as of filing date of September 28, 2015 were as follows: Name Position Sheldon Yakus Senior Vice President, Engineering Matthew R. Long Vice President, Video Production and Engineering Ron Gillyard Senior Vice President of Music and Marketing Paul Wolff Senior Vice President of Product Development Directors serve until the next annual meeting or until their successors are qualified and elected. Officers serve at the discretion of the Board of Directors. Lawrence (Larry) Ryckmanis a Director and President and CEO of the Company. Mr. Ryckman was the Founder, President & CEO of AfterMaster HD Audio, Inc. and MyStudio, Inc., both wholly-owned subsidiaries of AfterMaster, Inc. He is an award-winning businessman with extensive experience in the music, audio and entertainment industries. He served as President & CEO of American Artists, Inc., a film, video and music production and distribution company; as Owner and President of the Calgary Stampeder Football Club of the Canadian Football League; and was Co-Founder, President & CEO of QSound, Inc., which develops proprietary audio technologies for the entertainment industry. QSound grew from a start-up to a NASDAQ-listed, internationally recognized participant in the entertainment audio technology industry with numerous patents. His personal mastering and corporate mixing credits include some of the most popular artists including Lady Gaga, Madonna, Michael Jackson, Sting and many others. Mr. Ryckman has negotiated partnerships with many national and international companies including ON Semiconductor, Simon Cowell’s “The X-Factor, Mark Burnett Productions, Guitar Center, JVC, Nintendo, Coca-Cola, Hard Rock International and the GRAMMY Foundation. Robert Kite is a Director and Chairman of the Board of the Company. Mr. Kite is a graduate of Southern Methodist University and received a Bachelor of Arts in Business and a Bachelor of Science in Psychology and Political Science. Since 1981, Mr. Kite has served as President and Chief Operating Officer of KFC, Inc., and Managing Partner of KFT, LLP. Holdings in these companies include real estate, stocks and bonds, MRI clinics, residential housing and resort hotels. Mr. Kite has over 35 years of experience investing, consulting, and advising numerous small-cap and micro-cap public companies and has served on numerous Boards. David L. Reynolds is a Director and Chairman of the Company’s Audit Committee.Mr. Reynolds is the Partner in Tax & Business Services division MARCUM LLP’s New Haven, Connecticut Accounting Services Group and also a Partner in the Assurance Services division. Prior to joining the firm in 1984 he was an auditor/investigator for a commodity futures exchange and held various accounting positions.He is licensed in the State of Connecticut as a Certified Public Accountant (CPA) and holds a Certified Fraud Examiner (CFE) designation. 22 Sheldon “Shelly” Yakus is Senior Vice President, Audio Engineering.He is a renowned music producer, audio engineer/mixer and recording studio designer. He has engineered and mixed recordings for some of the world’s best known artists including John Lennon, Stevie Nicks, Alice Cooper, Van Morrison, Tom Petty, Dire Straits, Blue Oyster Cult, Bob Seger, Amy Grant, Don Henley, U2 and Madonna. Known as “Golden Ears,” he is also widely respected for his expertise in recording studio design and acoustics. Mr. Yakus co-designed, equipped and supervised construction of the industry leading A&M Music recording studios in Los Angeles and served as vice-president of A&M studios. He was previously vice president of the Record Plant recording studios in New York and a partner at Tongue and Groove Studios in Philadelphia. The music that Mr. Yakus has engineered, produced or mixed has grossed over a billion dollars in sales and in 1999 he was nominated for induction into the Rock and Roll Hall of Fame. Mr. Yakus’ career and accomplishments are widely covered in publications such as Rolling Stone, Mix Magazine, Audio Engineer and Spin . Mirella Chavez is Chief Financial Officer, Secretary and Treasurer of the Company. Ms. Chavez has a Bachelor of Science in Accounting and Marketing from DeVry University.She has been with AfterMaster, Inc. since October 2006. Paul Wolffis Senior Vice President of Product Development. Paul has been intimately involved in the professional music and audio industries as an audio engineer and product designer and manufacturer of professional audio products for more than 35 years. He is known within the industry as an expert in engineering, electronic design, DSP processing, mechanical design and packaging for the audio industry. Paul owned and operated two highly coveted and successful audio product companies, API Audio and Tonelux. At API Audio, Paul designed, manufactured and marketed API’s legendary recording/mixing consoles to recording studios and production facilities worldwide. At Tonelux, Paul was responsible for the conceptual design, physical design, marketing and manufacturing of some of the world’s best sounding and most coveted audio recording and processing hardware components used in high end recording studios (equalizers, compressors, mixers, consoles, etc.). His equipment and technologies have been used in many of the worlds top recording and engineering studios for the production of hundreds of hit records. Ron Gillyard is the Senior Vice President of Music and Marketing. A GRAMMY award winner, Ron Gillyard is a highly respected music industry veteran who has experience in all aspects of the music industry. Ron was formerly President of Urban Music at Interscope Records, Head of Urban Music at Clive Davis’, J Records and General Manager of Bad Boy Entertainment and Motown. Over the course of his career, Ron has worked with such artists as Stevie Wonder, Alicia Keys, Mary J. Blige, Sean “Diddy” Combs, 50 Cent and Eminem. Matthew R. Longis Vice President, Video Production and Engineering.Matt is an Emmy Award winner and has enjoyed an extensive career as a producer, director, editor, director of photography and writer for television, feature film and video productions.Mr. Long is responsible for developing, producing and managing AfterMaster technology with film and video content. Indemnification of Directors and Officers The Certificate of Incorporation and Bylaws of the Company provide that the Company will indemnify and advance expenses, to the fullest extent permitted by the Delaware General Corporation Law, to each person who is or was a director, officer or agent of the Company, or who serves or served any other enterprise or organization at the request of the Company (an “Indemnitee”).Under Delaware law, to the extent that an Indemnitee is successful on the merits of a suit or proceeding brought against him or her by reason of the fact that he or she was a director, officer or agent of the Company, or serves or served any other enterprise or organization at the request of the Company, the Company will indemnify him or her against expenses (including attorneys’ fees) actually and reasonably incurred in connection with such action.If unsuccessful in defense of a third-party civil suit or a criminal suit, or if such a suit is settled, an Indemnitee may be indemnified under Delaware law against both (i) expenses, including attorneys’ fees, and (ii) judgments, fines and amounts paid in settlement if he or she acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the Company, and, with respect to any criminal action, had no reasonable cause to believe his other conduct was unlawful.If unsuccessful in defense of a suit brought by or in the right of the Company, where the suit is settled, an Indemnitee may be indemnified under Delaware law only against expenses (including attorneys’ fees) actually and reasonably incurred in the defense or settlement of the suit if he or she acted in good faith and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the Company except that if the Indemnitee is adjudged to be liable for negligence or misconduct in the performance of his or her duty to the Company, he or she cannot be made whole even for expenses unless a court determines that he or she is fully and reasonably entitled to indemnification for such expenses.Also under Delaware law, expenses incurred by an officer or director in defending a civil or criminal action, suit or proceeding may be paid by the Company in advance of the final disposition of the suit, action or proceeding upon receipt of an undertaking by or on behalf of the officer or director to repay such amount if it is ultimately determined that he or she is not entitled to be indemnified by the Company.The Company may also advance expenses incurred by other employees and agents of the Company upon such terms and conditions, if any, that the Board of Directors of the Company deems appropriate.Insofar as indemnification for liabilities arising under the Act may be permitted to directors, officers or persons controlling the Company pursuant to the foregoing provisions, in the opinion of the Commission, such indemnification is against public policy as expressed in Delaware law and is therefore unenforceable. On July 21, 2009, the Company approved a Directors and Officers Indemnity Agreement for its directors and principal officers.It has since entered into agreements with Messrs. Barry M. Goldwater, Preston J. Shea, Kenneth R. Pinckard, Lawrence G. Ryckman, Sheldon Yakus, Matthew Long and Anna L. Madrid.Subsequently, we entered into a similar agreement with former director Frank Perrotti, Jr.A copy ofthe Directors and Officers Indemnity Agreement was attached as an exhibit to our Annual Report for the fiscal year ended June 30, 2009, filed October 15, 2009. 23 Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Exchange Act, requires the Company’s directors and named executive officers, and persons who beneficially own more than ten percent of our common stock, to file initial reports of ownership and reports of changes in ownership of our common stock and our other equity securities with the SEC. Based on a review of the public record, we believe that during the year ended June 30, 2015 and before, certain former Officers and Directors did not file the required reports on a timely basis under Section 16(a) of the Exchange Act. One Form 3 was filed for former director Barry M Goldwater Jr. on June 08, 2015, with respect to becoming a director on March 30, 2006; one Form 4 was filed for Barry M Goldwater Jr. on June 08, 2015; with respect to transactions occurring on December 21, 2007, August 29, 2007, November 18, 2008, June 11, 2009, July 22, 2009, November 20, 2009, December 23, 2009, January 22, 2010, April 23, 2010, July 22, 2010,October 08, 2010, December 30, 2010, March 01, 2011, May 05, 2011, July 25, 2011, November 03, 2011, November 19, 2012, February 22, 2013, May 08, 2013, July 22, 2013, October 22, 2013, January 28, 2014, April 16, 2014, May 06, 2014, July 18, 2014, February 12, 2015, andMay 04, 2015. One Form 3 was filed for officer Mirella Chavez on January 25, 2014, with respect to becoming a officer on April 26, 2013 One Form 3 was filed for former director Frank Jr. Perrotti on May 26, 2015, with respect to becoming a director on November 29, 2011; one Form 4 was filed for Frank Jr. Perrotti on May 26, 2015; with respect to transactions occurring on March 01, 2011, April 01, 2011, May 01, 2011, May 04, 2011, June 01, 2011, June 30, 2011, July 25, 2011, July 30, 2011, August 19, 2011, September 30, 2011, October 13, 2011, October 17, 2011, November 03, 2011, November 15, 2011, December 02, 2011, December 8, 2011, December 15, 2011, December 30, 2011, February 03, 2012, February 16, 2012, March 02, 2012, March 16, 2012, March 21, 2012, April 17, 2012, May 03, 2012, June 05, 2012, June 20, 2012, July 03, 2012, August 09, 2012, September 10, 2012, September 11, 2012, October 10, 2012, October 17, 2012, October 25, 2012, November 13, 2012, November 19, 2012, November 23, 2012, November 28, 2012, December 17, 2012, January 14, 2013, January 31, 2013, February 05, 2013, February 14, 2013, February 22, 2013, March 06, 2013, April 08, 2013, May 08, 2013, May 30, 2013, July 22, 2013, October 22, 2013, January 28, 2014, April 16, 2014, February 05, 2015, May 04, 2015, May 18, 2015, July 20, 2015. Former Director Joseph Desiderio, with respect to becoming a director on March 19, 2012 did not file a Form 3 or 4, and filed a Form 5 on January 28, 2015, detailing late filings for transactions on September 18, 2014, September 19, 2014, September 22, 2014, September 23, 2014, September 24, 2014, September 25, 2014September 26, 2014, September 29, 2014, September 30, 2014, October 01, 2014, October 02, 2014, October 06, 2014, October 07, 2014, October 08, 2014, October 09, 2014, October 10, 2014, October 13, 2014, October 14, 2014, October 15, 2014, October 16, 2015. No Form’s 3 or 4’s were filed by former Director, Preston Shea, during his tenure between February 9, 2004 and August 28, 2015 and no Form 3 or 4’s were filed by former Director, Kenneth Pinckard, during his tenure between March 30, 2006 and July 28, 2015. Code of Ethics The Company maintains a Code of Ethics (the “Code”) that was filed as Exhibit 14 with its Annual Report on Form 10-KSB for 2004 filed on November 15, 2004.The Code applies to the Chief Executive, financial and accounting officers, controller and persons performing similar functions.If the Company amends the Code or grants a waiver from the Code with respect to the foregoing persons, it will post that amendment or waiver on its website. Audit Committee The Company’s Audit Committee consists of David Reynoldsand Robert Kite. David Reynolds been designated by the Board or the Audit Committee as an “audit committee financial expert.” ITEM 11. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth the total compensation earned by or paid to the Company’s officers for the last two fiscal years. Long Term Compensation Annual Compensation Awards Payouts Name and Principal Position Fiscal Year Salary($) Bonus($) Other Annual Compensation ($) Restricted Stock Awards($) Underlying Options/Shares ($) LTIP Payout ($) All Other Compensation ($) Preston J. Shea, $
